DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 7/22/2021 have been entered.

Response to Arguments
	Applicant’s augments on pages 3-7, filed on 7/29/2021 have been fully considered and are not persuasive.
	Applicant argues with respect to claim 1 that (1) “Lin, the casing 130 is interpreted as the claimed body, base and base center,  In detailed, the claimed body and base are two separated components” and “does not explicitly point out a location on the casting 130 is interpreted as the claimed base center”, (2) “second lens barrel 124 is interpreted as the claimed assembly portion” and “the second lens barrel 124 is a part of the lens module 120 instead of being a part of the casing 130” and “casing 130 is interpreted as the claimed base by the Examiner” and “second lens barrel 124 cannot be reasonably interpreted as the claimed assembly portion of the base” (3) 
	Examiner disagrees, (1) in claim 1 does not state that the base and body are separated.  Lin teaches the base (130) and body (130).  The base centers are discussed further in the claim where it is further defined which states the two base centers 130 are located between the two lens center 126, which is also shown in figures 1-3.  (2) Claim 1 states “the base has two assembly portions arranged side by side.” Lin teaches the base 130 having two assembly portions 124 arranged side by side, which is also shown in figures 1-3.  (3) Claims 1 states “one of the two gear portions is engaged with one of the two auxiliary gears.”  Lin teaches one of the two gear portions 124b is engaged with one of the two auxiliary gears 128, which is also shown in figures 1-3.  Applicant’s response is discussing limitations that are not part of the claim, applicant should incorporate those features into the claim if appropriate. 
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US2017/0090145.
Regarding claim 1, Lin teaches a head-mounted display (figures 1-4, paragraph [0033],the display device 100 is, for example, a head mounted display (HMD)) comprising,
a body (casing 130); a base (130), disposed at the body (130), wherein the base has two assembly portions (second lens barrel 124) arranged side by side, and each of the assembly portions (124) has a base center (130); two lenses (lenses 126), respectively rotatably disposed at the two assembly portions (paragraph [0035] teaches the driving gear and is engaged with the rack 124b), wherein each of the lenses (126) has a lens center and the lens center of each of the lenses is shifted with respect to the base center of the corresponding assembly portion (center of lenses 126); two sleeves (first lens barrel 122), respectively rotatably disposed at the two assembly portions (124;paragraph [0009] teaches lens is disposed in the barrel body of the second lens barrel), and configured to carry the two lenses(126), wherein each of the two sleeves (122) is configured to rotate around the base center of the corresponding assembly portion (124, shown in figures 1-4); and two auxiliary gears (driving unit 128), engaged with each other, wherein the two auxiliary gears (128) pivoted to the base (130) and located between the two sleeves (122), wherein an outer peripheral surface of each of the sleeves (122) is configured with a gear portion (124b), one of the two gear portions (124b) is engaged with one of the two auxiliary gears(128), and another one of the two gear portions (124b) is engaged with another one of the two auxiliary gears (128), in a first state, a first distance is maintained between the two lens centers (126), and the two lens centers (126) are located between the two base centers (130), in a second state, a second distance greater than the first distance is maintained between the two lens centers (126), and the two base centers (130) are located between the two lens centers (126).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 5, Lin teaches the head-mounted display (figure 1-4) as claimed in claim 1, wherein each of the assembly portions (124) further has a through hole (122 has a through hole which is connected to 124), and each of the sleeves (122) has an extending through hole (shown in figure 3 122 has a through hole), the through hole of each of the assembly portions (124 connected to 122 which has the through hole) is aligned and communicated with the extending through hole of the corresponding sleeve (122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US2017/0090145 as applied to claim 1 above, and further in view of Hengst et al. US2010/0188744 (hereinafter Hengst).
Regarding claim 2, Lin teaches the invention as set forth above and is silent regarding the two elastic members.
Hengst in the same endeavor of head mounted viewing devices (figure 3) teaches, further comprising, elastic member (spring 49), the elastic members (49) having two opposite end portions, wherein the two end portions of elastic members (49) are respectively connected to the base (bridge 1) and the corresponding sleeve (sleeve 18, 19), and the two auxiliary gears (gear 38, 39) are located between the two elastic members (49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin to use elastic members as taught by Hengst, for the purpose of properly hold the gears in place (paragraph [0047]).
Although the combination of the references discloses the claimed invention except for having two elastic members. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin and Hengst to use two elastic members because there are two gears and two lens, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  
Regarding claim 3, Lin in view of Hengst teaches the invention as set forth above and Hengst in the same endeavor of head mounted viewing devices (figure 3) further teaches, wherein the elastic members (49) comprises torsion springs (shown in figure 3, 49 is a torsion spring).  The reason for combining is the same as above claim 2.
Regarding claim 4, Lin teaches the invention as set forth above but is silent regarding a seal member.
Hengst in the same endeavor of head mounted viewing devices (figure 3) teaches wherein a junction of each of the sleeves (sleeves 18, 19) and the corresponding assembly portion (20, 21, 22, 23) is configured with a seal member (sealing rings 24, 25, 26, and 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin, to use a sealing member as taught by Hengst, for the purpose of preventing penetration of moisture and dampness (paragraph [0040]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872